Name: Commission Regulation (EC) No 2133/95 of 7 September 1995 amending Regulation (EEC) No 1517/77 drawing up a list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: plant product;  documentation
 Date Published: nan

 No L 214/10 I EN I Official Journal of the European Communities 8 . 9 . 95 COMMISSION REGULATION (EC) No 2133/95 of 7 September 1995 amending Regulation (EEC) No 1517/77 drawing up a list of the various groups of hop varieties cultivated in the Community deleted from the Annex to Regulation (EEC) No 1517/77 ; whereas, however, the group 'Other is incom ­ plete and should therefore be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Council Regulation (EC) No 3290/94 of 22 December 1994 (2) on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agree ­ ments concluded during the Uruguay Round of multila ­ teral tade negotiations, and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 1 51 7/77 (3), as last amended by Regulation (EC) No 971 /95 (4) divides varieties of hops into 'aromatic hops', 'bitter hops' and 'other' according to commercial practice on the Commu ­ nity and world hop markets, depending in particular on whether content is made up predominantly of bitter or of aromatic substances ; Whereas certain varieties are no longer cultivated in the Community ; whereas they should consequently be Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Ojficial Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 169, 7. 7. 1977, p. 13 . V) OJ No L 97, 29. 4. 1995, p. 60 . 8 . 9 . 95 ! EN I Official Journal of the European Communities No L 214/ 11 ANNEX A B C Group I : Aromatic hops Group II : Bitter hops Group III : Other Aurora Brewers Gold Hersbrucker Pure Bramling Cross Bullion Kent Challenger Chinook Record Fino Alsacia Galena Zenith Fuggles H-3 Leones Other, including experimental Goldings H-7 Leones varieties Hallertauer Hallertauer Magnum Hallertauer Tradition Northdown Hersbrucker SpÃ ¤t Northern Brewer HÃ ¼ller Nugget Malling Omega Perle Orion Progress Target Saaz Yeoman Saxon Spalter Spalter Select Strisselspalt Tettnanger W.G.V. I I